Citation Nr: 0110779	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  96-32 714	)	DATE
	)
	)

On certification from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for coronary artery disease 
with history of myocardial infarction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella


INTRODUCTION

The veteran served on active duty from August 1969 to March 
1972, with subsequent service with the Army Reserves, 
including active duty for training from July 17, 1986 to 
August 2, 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO).  The Board remanded this matter to the RO 
for additional development in June 1997 and June 1998.  The 
RO complied with the remand instructions and returned the 
case to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  There is no competent medical evidence relating the 
veteran's coronary artery disease with history of myocardial 
infarction to his period of active service.

3.  There is no competent medical evidence relating the 
veteran's coronary artery disease with history of myocardial 
infarction to his period of active duty for training.


CONCLUSIONS OF LAW

1.  Coronary artery disease with history of myocardial 
infarction was not incurred in or aggravated by active 
service.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 1101, 1110 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.303 (2000).  

2.  Coronary artery disease with history of myocardial 
infarction was not incurred in or aggravated by active duty 
for training.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 1101, 
1110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.303 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran alleges that his coronary artery disease began in 
1986, during a period of active duty for training.  Before 
addressing this issue, the Board notes that, on November 9, 
2000, the President signed the "Veterans Claims Assistance 
Act of 2000," Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(the "Act"), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.

The new law affects claims pending on or filed after the date 
of enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his representative of information required 
to substantiate a claim, a broader VA obligation to obtain 
relevant records and advise claimants of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.

The Act establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
Act, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-2098 
(2000) (to be codified at 38 U.S.C. § 5103-5103A)).  After 
receiving an application for benefits, VA is required to 
notify the claimant and the claimant's representative of any 
information, and any medical or lay evidence not already 
submitted, which is necessary to substantiate the claim.  VA 
must include in this notice an indication of which 
information and evidence must be provided by the claimant and 
which will be obtained by VA.  If VA is unable to obtain 
information, it must notify the claimant of which records 
have not been secured, explain the efforts made to obtain 
those records and describe any further action which VA will 
take.  If the records sought are Federal department or agency 
records, VA must continue its efforts unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain them would be futile.

The Board has reviewed the veteran's claim in light of the 
new Act, and concludes that the RO did not fully comply with 
the new notification requirements at the time the veteran's 
claim was filed.  However, in subsequent statements and 
supplemental statements of the case, rating decisions, and 
letters, the veteran was advised of the additional evidence 
required to substantiate his claim.  The veteran responded to 
the RO's communications with additional evidence and 
argument, therefore curing (or rendering harmless) any 
notification omission by the RO.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993); V.A. O.G.C. Prec. 16-92, para. 
16 (57 Fed. Reg. 49,747 (1992)) ("if the appellant has 
raised an argument or asserted the applicability of a law or 
[Court] analysis, it is unlikely that the appellant could be 
prejudiced if the Board proceeds to decision on the matter 
raised").

The Act also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Act, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-2098 (2000) (to be codified at 38 U.S.C. § 5103A).  
A VA compensation examination performed in September 1997 and 
subsequent medical opinions satisfied this obligation.  In 
addition, this matter was remanded twice for further 
development.  Therefore, the Board is satisfied that all 
relevant facts have been properly and sufficiently developed, 
and that the veteran will not be prejudiced by proceeding to 
a decision on the basis of the evidence currently of record.

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (2000).  The term "active military, naval, or 
air service" includes active duty, any period of active duty 
for training during which the individual was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training during 
which the individual was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24) (West 1991); 38 C.F.R. § 3.6(a) (2000).

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2000).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2000).  In addition, service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).

In relation to the present appeal, the veteran's available 
service medical records include no complaints, findings, or 
diagnoses related to cardiovascular disability.  Army Reserve 
medical records include April 1980 and April 1984 
examinations which contained no findings of abnormality and 
recorded the veteran's blood pressure as 110/84 and 112/72 
respectively.  An examination in June 1986 recorded blood 
pressure as 132/90 and also made no relevant findings.  In 
July 1986, the veteran complained of memory lapses and 
increasing numbness of the lips, tongue, and bilateral arms 
for the past few days.  He had no chest pain, but reported a 
history of hypertension and high cholesterol.  The veteran 
was placed on a cardiac monitor and all findings were 
negative.  He was transferred to LaCrosse Hospital and a CT 
scan and EKG were also negative.  The final diagnosis was 
paresthesia, uncertain etiology.

The veteran was subsequently transferred to Gunderson Clinic 
and general examination was unremarkable except for a blood 
pressure reading of 146/100.  A neurological examination and 
a detailed cranial nerve examination were both negative.  The 
veteran's symptoms had resolved the following day and the 
final impression was history of paresthesia which totally 
resolved; uncertain etiology.

The following month, an Army Reserve cardiovascular screening 
documented blood pressure of 132/90, cholesterol of 338, and 
a normal electrocardiogram.  In March 1990, the veteran's 
blood pressure was recorded as 130/90.  He was assessed with 
left ventricular hypertrophy by voltage criteria on EKG, and 
borderline hypertension.  It was noted that he had no history 
of hypertension.  The following month, a cardiovascular 
screening found serum cholesterol of 300.  It recommended 
further medical consultation and placed the veteran on a 
medical profile.

Records from North Memorial Medical Center and Jay Simonson, 
M.D., show that the veteran sustained a myocardial infarction 
in December 1995.  At that time, the veteran reported a two 
to three year history of exertional chest and arm discomfort.  
Past medical history was noted to be positive for 
hyperlipidemia and negative for hypertension.  The veteran 
underwent left heart catheterization and angioplasty.  He 
received cardiac rehabilitation at the VA through February 
1996 and was followed through May 1997 for coronary artery 
disease and high cholesterol.

The veteran appeared at a personal hearing before the RO in 
October 1996.  He testified that he first noticed elevated 
blood pressure in the 1970's and that it continued into the 
1980's.  He spent much of his time in the Army Reserves on 
active duty for training.  In July 1986, while on active duty 
for training, he was located at Ft. McCoy, Wisconsin.  At 
that time, he had symptoms of numbness and chest problems.  
He underwent testing and was transferred to LaCrosse Hospital 
and stayed approximately one day.  He stated that he had high 
cholesterol but no problems with chest pain or numbness prior 
to July 1986. 

The veteran appeared at a personal hearing before the 
undersigned Board Member in March 1997.  He testified that he 
had extensive periods of active duty for training with the 
Army Reserves.  He first learned that he had hypertension in 
July 1986 at Ft. McCoy, Wisconsin when he was under stress 
due to work requirements.  He had numbness of the arms and 
believed that he had a heart attack or infarct at that time.  
He did not know if an EKG was performed.  He believed that 
the private hospital identified hypertension, but could not 
identify any other condition.  He received no follow-up and 
did not know that he had a heart condition until his "after 
40" physical examination. 

In July 1997, the veteran was admitted to the VA hospital 
with unstable angina, secondary to coronary artery disease 
and congestive heart failure.  He had a recent history of 
pain and numbness of the left arm and shoulder, as well as 
fatigue and dyspnea on exertion.  The cardiac catheterization 
revealed two vessel coronary artery disease.  The following 
month, he was transferred to Iowa Lutheran Hospital and 
underwent angioplasty and stenting of the left anterior 
descending coronary artery.  The admitting diagnostic 
impressions were arteriosclerotic heart disease, angina 
pectoris, remote myocardial infarction, hyperlipidemia, and 
hypertension. 

A VA cardiology examination was performed in September 1997.  
The examiner stated that the findings in July 1986 consisted 
of an elevated blood pressure, history of elevated 
cholesterol, history of smoking, and a report indicating EKG 
evidence of left ventricular hypertrophy.  If the left 
ventricular hypertrophy existed, then it was related to organ 
effect on the heart, by elevated blood pressure.  Therefore, 
the findings in July 1986 might represent the initial onset 
of cardiovascular disease.

Records from the Social Security Administration show that the 
veteran was determined to be totally disabled as of September 
1997, due to a primary diagnosis of systemic lupus 
erythematosus.  VA outpatient records from that month 
described the veteran's cardiac status as stable after 
surgery.  The VA examiner provided an addendum that stated 
that, if left ventricular hypertrophy existed during the 
episode in July 1986, then it was related to organ effect on 
the heart and might represent the onset of cardiovascular 
disease.  In a December 1997 addendum, the VA examiner stated 
that if left ventricular hypertrophy existed, then it was as 
likely as not that the current coronary artery disease was 
traceable to the symptoms and findings in July 1986.

The veteran continued to be followed regularly for his 
cardiac status throughout 1999.  In October 1999, the VA 
examiner stated that he reviewed the EKG tracing dated July 
1986 and that there was no voltage criteria or EKG criteria 
for left ventricular hypertrophy.  Therefore, with the 
absence of left ventricular hypertrophy, is was not likely 
that the veteran's coronary artery disease was traceable to 
the symptoms and findings in July 1986.

Based upon the above medical findings, the Board finds that a 
preponderance of the evidence is against service connection 
for coronary artery disease.  The record includes no evidence 
of cardiovascular disease, including hypertension, prior to 
July 1986.  During the July 1986 episode, all objective 
findings and all diagnostic tests were negative.  The veteran 
had an elevated blood pressure reading at the time, but all 
symptoms resolved and the final diagnosis was paresthesia of 
uncertain etiology.  Thereafter, the veteran did not exhibit 
any signs or symptoms of cardiovascular disease until four 
years later, when he was found to have left ventricular 
hypertrophy by EKG and was assessed with borderline 
hypertension.  He subsequently did not suffer a myocardial 
infarction until another five years had passed.

The Board recognizes that the VA examiner initially stated 
that it was possible that the July 1986 incident was the 
origin of the veteran's coronary artery disease.  However, 
this opinion was based upon the faulty belief that the July 
1986 EKG had been positive for left ventricular hypertrophy.  
In a subsequent opinion, the examiner reviewed the July 1986 
EKG and corrected his former opinion.  He opined that, since 
the EKG was negative, it was not likely that the veteran's 
present coronary artery disease was traceable to the July 
1986 incident.

Likewise, the record contains no medical evidence relating 
the veteran's coronary artery disease to his original period 
of active service.  The veteran did not suffer a myocardial 
infarction until more than 20 years following his discharge 
from active service.  The veteran has not claimed, nor has 
the evidence shown, that any current disability was incurred 
during the veteran's period of active duty.  Accordingly, as 
no medical evidence attributes the veteran's current 
cardiovascular disability to active service or to subsequent 
periods of active duty for training, the benefit sought on 
appeal must be denied. 


ORDER

Service connection for coronary artery disease with history 
of myocardial infarction is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

